Order, Family Court, New York County (Mary E. Bednar, J.), entered December 6, 1991, which denied respondent’s objections to the Hearing Examiner’s modification of a prior support order, inter alia, terminating petitioner’s $168 biweekly obligation for the parties’ daughter’s private school tuition and imposing on respondent a $150 monthly obligation for the parties’ son’s college education, unanimously affirmed, without costs.
Prior to the application, the parties’ son, in petitioner father’s custody, attended public high school, and their daughter, in respondent mother’s custody, attended private high school, to which expense petitioner was required to contribute $168 biweekly. Petitioner’s application was prompted by the son’s enrollment in college at a cost of $8700 after financial aid, and the daughter’s transfer to public high school.
We agree with the Hearing Examiner that this was a significant change of circumstances warranting a modification of the support order. We also agree with the Hearing Examiner that the unusual custody arrangement here, with each parent having custody of one child, would have made application of the factors set forth in Family Court Act § 413 (1) (f) (1)-(10) "unjust and inappropriate” (see generally, Tippins, New York Matrimonial Law and Practice § 5A:57, at 1109).
We have considered respondent’s other arguments and find them to lack merit. Concur — Sullivan, J. P., Carro, Wallach, Kupferman and Kassal, JJ.